PER CURIAM.
This case is removed from the calendar and remanded to the Patent & Trademark Office Board of Appeals for preparation of a supplemental opinion providing a detailed factual analysis of the subject matter of appellant’s invention as a whole, and showing wherein this court’s previous opinions are inapplicable to appellant’s claims, to enable the court to properly consider the appeal. In re Phillips, et al., decided March 23, 1979, Cust. & Pat.App., 593 F.2d 1021. On receipt of the supplemental opinion, this appeal will be restored to the docket.